


116 HR 2353 IH: Duty to Refuse and Report Foreign Interference in American Elections Act of 2019
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2353
IN THE HOUSE OF REPRESENTATIVES

April 25, 2019
Ms. Jackson Lee (for herself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the Federal Election Campaign Act of 1971 to require candidates for election for public office to refuse offers of assistance from foreign powers and to report such offers to the Federal Bureau of Investigation, and for other purposes.

 
1.Short titleThis Act may be cited as the Duty to Refuse and Report Foreign Interference in American Elections Act of 2019. 2.Requiring candidates to refuse offers of assistance from foreign powers and to report offers to FBI (a)Requirements describedSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection: 
 
(c)Requirements for candidates receiving offers of assistance from foreign powers 
(1)Duty to refuse assistance and report offer to FBIIf a candidate or any individual affiliated with a campaign of a candidate knowingly receives an offer for assistance with the campaign from a source the candidate or individual knows is a foreign power or an agent of a foreign power, the candidate or individual shall— (A)refuse the offer for such assistance; and 
(B)notify the Federal Bureau of Investigation of the offer not later than 72 hours after receiving the offer. (2)Certification requirement for Federal candidatesNot later than 10 days after the expiration of each calendar quarter, each authorized committee of a candidate for election for Federal office shall file a report with the Commission certifying that the candidate and the individuals affiliated with the candidate’s campaign are in compliance with the requirements of paragraph (1). 
(3)PenaltyWhoever fails to comply with subsection (a) shall be fined not more than $250,000, or imprisoned not more than 5 years, or both. (4)DefinitionsIn this section, the following definitions apply: 
(A)The term agent of a foreign power and the term foreign power each has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). (B)The term candidate means an individual who seeks nomination for, or election to, any Federal, State, or local public office. 
(C)The term individual affiliated with a campaign means, with respect to a candidate, an employee of any organization legally authorized under Federal, State, or local law to support the candidate’s campaign for nomination for, or election to, any Federal, State, or local public office, as well as any independent contractor of such an organization and any individual who performs services for the organization on an unpaid basis (including an intern or volunteer).. (b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of the enactment of this Act.  

